Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/07/2021 has been entered.  Claims 7-11 remain pending.  The Examiner notes that Page 2 of 6 of the amendment contains a list of claims, claims 7-11 are all “(Previously Presented)” and there do not appear to be any claim amendments.  

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. The Applicant argues that “the insert 110 and/or webs 32 and contour ring 26 in Foerster” allows “a part of intake gas” to absorb heat from “a housing (1)” which “merges into the main flow” and therefore the proposed combination does not teach all limitations of the claim since the “insert (110) and/or the webs (32) and the contour ring (26) of Foerster” is not a heat conduction inhibiting part as claimed. 
The Examiner respectfully disagrees. That claim does not require that there be no transfer of heat to “a part of intake gas” only that the heat conduction inhibiting part be “disposed to heat conduction paths to the impeller inlet flow path” to “inhibit heat conduction to the impeller inlet flow path from at least the impeller flow path, the impeller outlet flow path and the scroll”. There is no evidence in the prior art that the plastic heat conduction inhibiting part of the proposed combination would have the same, or more, heat conduction than the unmodified aluminum inlet of Ojima.  Further, the Examiner notes that the heat flow described Applicant’s argument is convection and not conduction whereas the claim requires inhibition of conduction. For the above aforementioned reasons, the rejections are hereby maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5785493 to Ojima in view of US 5333990 to Foerster in further view of US 20120099980 to Nishita as evidenced by JPH1130190A to Masayuki.
(a) Regarding claim 7: 
(i) Ojima discloses a centrifugal compressor (compressor portion A, Fig 1) comprising: 
a casing (compressor housing 5a-g, seal plate 8, Fig 1) which forms an impeller inlet flow path (inlet 50), an impeller flow path (flow path within impeller 4, Fig 1), an impeller outlet flow path (flow path between outlet of impeller 4 and scroll 51, Fig 1), and a scroll (scroll 51, Fig 1); and 
an impeller (impeller 4, Fig 1) which is disposed in the impeller flow path (Fig 1) and rotatable around a central axis (axis of rotation of drive shaft 3), the impeller having a blade portion (compressor blades 4b, Fig 1), 
wherein, in the casing, the impeller inlet flow path, the impeller flow path, the impeller outlet flow path, and the scroll are connected such that air flows from the impeller inlet flow path to the impeller flow path (Col 4 Lns 19-26, Fig 1) in an axial direction that is a direction in which the central axis extends (Fig 1), is fed to the impeller outlet flow path (Col 4 Lns 19-26, Fig 1) formed on an outside of the impeller flow path in a radial direction with respect to the central axis and extending in the radial direction (Fig 1), and flows from the impeller outlet flow path into the scroll (Col 4 Lns 19-26, Fig 1), 
wherein the casing includes a casing main body (compressor housing 5a-g, seal plate 8, Fig 1) which forms the impeller flow path, the impeller outlet flow path, and the scroll (Fig 1), and 
wherein, in the impeller flow path, an outer edge of the blade portion opposes the casing main body in the radial direction (Fig 1), 
wherein the impeller inlet flow path includes an inclined portion (portion of inlet 50 in which a cross section of the inlet decreases in an airflow direction of arrow into inlet of Figure 1) of which a flow-path area is gradually reduced by approaching the impeller (Fig 1) and a normal portion (portion of inlet 50 downstream of inclined portion having a constant cross section, Fig 1) which is disposed on a side closer to the impeller than the inclined portion and of which a flow-path area does not change (Fig 1).
(ii) Ojima does not explicitly disclose:
a heat conduction inhibiting part which is disposed to heat conduction paths to the impeller inlet flow path from at least the impeller flow path, the impeller outlet flow 
wherein the heat conduction inhibiting part is formed of a material having heat conductivity lower than that of the casing main body, and 
wherein the heat conduction inhibiting part includes a main body and an inlet flow path forming portion, 
wherein the inlet flow path forming portion forms the impeller inlet flow path, 
wherein the main body of the heat conduction inhibiting part includes a protrusion having a through-hole, and is fixed to the casing main body via the through-hole.
(iii) Foerster is also in the field of centrifugal compressors (see title) and teaches: 
a casing comprising a casing main body (compressor housing 1, Fig 4), and
a heat conduction inhibiting part (insert 110 and/or webs 32, contour ring 26; Fig 4) which is disposed to heat conduction paths to the impeller inlet flow path from at least the impeller flow path, the impeller outlet flow path and the scroll (Fig 4) so as to inhibit heat conduction to the impeller inlet flow path from at least the impeller flow path, the impeller outlet flow path and the scroll (accomplished through heat conduction inhibiting part being made of plastic, Col 4 Lns 9-10, and spacing from housing 1 by at least openings 45 and resulting flow through venting space 31, Fig 4), 
wherein the heat conduction inhibiting part includes a main body (radially outward portion of insert 110, Fig 4) and an inlet flow path forming portion (radially inner portion of insert 110, webs 32, contour ring 26; Fig 4), 
wherein the inlet flow path forming portion forms an impeller inlet flow path (flow path created by insert 110, webs 32, contour ring 26; Fig 4), the impeller inlet flow 
wherein the main body of the heat conduction inhibiting part includes a protrusion  having a through-hole (radially outward extending flange through which the insert is bolted directly to the housing, Col 5 Lns 43-44, Fig 4), and is fixed to the casing main body via the through-hole (Col 5 Lns 43-44, Fig 4).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the casing as disclosed by Ojima with the above aforementioned heat conduction inhibiting part as taught by Foerster for the purpose of permitting adaptation of the compressor to a customer’s wishes (Col 5 Lns 45-47), stabilization of performance characteristics, minimizing eddies in inlet opening area (Col 2 Lns 46-53), and optimizing the inlet area (Col 3 Lns 5-18). 
(v) The Examiner notes that as the casing main body of Ojima is made of aluminum (Ojima: Col 4 Lns 48-49) and the heat conduction inhibiting part of Foerster is made of plastic (Foerster: Col 4 Lns 9-10), the heat conduction inhibiting part of the proposed combination is formed of a material having heat conductivity lower than that of the casing main body (thermal conductivity of plastics being far less than that of aluminum). 
(vi) The proposed combination teaches wherein the material is a plastic (see above) but does not explicitly teach wherein the heat conduction inhibiting part is formed of carbon fiber reinforced plastic or glass fiber reinforced plastic. 
Nishita teaches a centrifugal compressor (see title) comprising an impeller inlet flow portion (inlet funnel member 4, Fig 2) made of glass or carbon fiber reinforced (Par 0033) plastic (polyphenylene sulfide, PPS; Par 0035). 
(viii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat conduction inhibiting part as taught by the proposed combination to be made of a glass or carbon fiber reinforced plastic as taught by Nishita for the purpose of improving durability even at elevated temperatures (Pars 0030-0031), reducing weight, have good thermal stability, and increasing the strength of the plastic (Par 0033). 
 (ix) The Examiner notes that PPS has a much lower heat conductivity than aluminum as evidenced by JPH1130190A to Masayuki, Page 12 Lines 488/498-499).  
(b) Regarding claim 8: 
(i) The proposed combination further teaches wherein the heat conduction inhibiting part and an intake pipe (Foerster: either of insert 110 or contour ring 26 may be interpreted as an intake pipe, Fig 4), through which an intake of air from outside is performed (Foerster: Col 3 Ln 45), are integrally formed (Col 4 Lns 5-10; Figs 1/4).
(c) Regarding claims 9 & 10: 
(i) Ojima further discloses wherein the centrifugal compressor is a component of a turbocharger (see title).





claim 11: 
(i) The proposed combination further teaches wherein: 
the casing main body has a recessed portion (Foerster: portion of housing 1 removed to accommodate the insert 110, webs 32, and contour ring 26, e.g. radial space across which surfaced of attack angle 43 extends, Figs 1/4) in an intermediate portion between the scroll and the impeller flow path (Foerster: Fig 4), 
the recessed portion being formed in an entire circumference in a circumferential direction around the central axis (Foerster: annular slot 38 forming openings 45 at attack angle 43, Figs 1/4), being opened toward an intake side that is a side from which the air flows in in the axial direction (Foerster: Col 3 Lns 42-48, Figs 1/4), and extending to be closer to a side opposite to the intake side than a front edge of the blade portion (Foerster: impeller leading edge 2, Figs 1/4), and 
wherein the recessed portion accommodates the main body of the heat conduction inhibiting part (Foerster: Figs 1/4).







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745